DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Response to Arguments
Applicant’s arguments, with respect to the rejections of independent claims 1 and 9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2015/0242172 A1 to Murphy et al.
Applicant's arguments, with respect to the rejections of independent claim 14 have been fully considered but they are not persuasive. Examiner respectfully argues that although Tallada does not recite the exact wording as the claimed language of “the process characteristic associated with finishing or conditioning processes to be applied to the selected medium”, Tallada teaches or suggests the amended claim limitation as discuss in the following: Tallada teaches a process of blending of various color inks to be applied on a color media, Tallada also teaches white ink is put down as a first layer prior to the blended color is applied to a color media (paragraphs 0009-0011) which reads on Applicant’s claimed process characteristic associated with conditioning processes to be applied to the selected medium. It’s noted that the Examiner is interpreting that the claim only requires that the process characteristic is associated with conditioning processes to be applied to the selected medium and that the claim does not further define what the process characteristic is. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Independent claim 1 has been amended to include the features of the process characteristic associated with a finishing or conditioning device to be applied to the selected medium or an environmental characteristic.
Independent claim 14 has been amended to include the features of modulate, based on a process characteristic, a print substance formulation for a selected medium, the process characteristic associated with finishing or conditioning processes to be applied to the selected medium.
While the claim is for the process characteristic associated with a finishing or conditioning device to be applied to the selected medium and paragraphs 0017 and 0026 appear to have support for the claimed subject matter, the specification does not appear to further describe what is the process characteristic that is associated with a finishing or conditioning device and one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. The claims are examined as best understood by Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0303878 A1 to Tallada et al.
As to claim 14, Tallada discloses a non-transitory computer readable medium (364 of figure 4 and paragraph 0029) to store computer executable instructions to control a processor to: 
modulate, based on a process characteristic (inks on color media; paragraphs 0009-0011), a print substance formulation for a selected medium (printer calibration and amount of inks used for colored media; figure 1 and paragraphs 0014-0019), the process characteristic associated with finishing or conditioning processes to be applied to the selected medium (white ink is put down as a first layer prior to the blended color is applied to a color media; paragraphs 0009-0011, which reads on the process characteristic is associated with conditioning processes to be applied to the selected medium); and 
deliver a print substance to the selected medium based on the modulated print substance formulation (paragraphs 0011 and 0017).
As to claim 15, Tallada further discloses instructions to receive the process characteristic (paragraph 0015).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0303878 A1 to Tallada et al in view of U.S. Patent Publication No. 2015/0242172 A1 to Murphy et al.
As to claim 1, Tallada discloses a method, comprising:
modulating, based on a process characteristic (inks on color media; paragraphs 0009-0011), a print substance formulation for a selected medium (printer calibration and amount of inks used for colored media; figure 1 and paragraphs 0014-0019), the process characteristic associated with a finishing or conditioning device to be applied to the selected medium or environmental characteristic; and 
delivering a print substance to the selected medium according to the modulated print substance formulation (paragraphs 0011 and 0017).
Tallada does not expressly disclose the process characteristic associated with environmental characteristic.
Murphy, in the same area of image forming apparatus, teaches the process characteristic associated with environmental characteristic (operating parameters are adjusted based on media type and environment conditions; abstract and paragraphs 0019-0022, 0026, 0044).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Tallada’s method by the teaching of Murphy because it would allow the system to produce excellent color image quality based on environmental conditions in addition to media type.
As to claim 2, Tallada further discloses wherein the process characteristic includes an output characteristic of the selected medium (paragraph 0015).
As to claim 3, Tallada further discloses wherein modulating the print substance formulation includes depleting a print substance amount (paragraphs 0014, 0022).
As to claim 4, Tallada further discloses wherein depleting the print substance amount includes depleting the print substance amount over a subset of a color space ([CMYKW]’ paragraphs 0014, 0022).
As to claim 5, Tallada further discloses wherein modulating the print substance formulation includes determining the print substance formulation via a color lookup table (CLUT of figure 1 and paragraphs 0015-0018).
As to claim 6, Tallada further discloses wherein modulating the print substance formulation including selecting the modulated print substance formulation from a plurality of predetermined print substance formulations (S106-S110 of figure 1; modifying each output color from original CLUT; paragraphs 0017-0018).
As to claim 7, Tallada further discloses wherein the modulated print substance formulation includes a depleted amount of a process color (see M, Y and W color in table 1 of paragraph 0022).
As to claim 8, Tallada further discloses wherein the delivering the print substance includes delivering a print fluid to the selected medium (paragraph 0024).
As to claim 9, Tallada discloses a printing device (printer 300; figure 3), comprising:
a color resource (memory 364) having a plurality of print substance formulations for a medium (modified CLUT, S108 of figure 1 and paragraph 0017);
a controller (362) operably coupled to the color resource, the controller to select a print substance formulation from the plurality of print substance formulations based on a plurality of process characteristics (using modified CLUT to apply amount of colorants on colored media; paragraphs 0011 and 0017) related to environmental characteristics as determined from a temperature sensor, humidity sensor, or atmospheric pressure sensor operably coupled to the controller; and
a print engine (368) operably coupled to the controller to deliver a print substance to the medium based on the selected print substance formulation (printing fluid is deposited on media; paragraphs 0011, 0017 and 0024).
Tallada does not expressly disclose the process characteristics related to environmental characteristics as determined from a temperature sensor, humidity sensor, or atmospheric pressure sensor operably coupled to the controller.
Murphy, in the same area of image forming apparatus, teaches the process characteristics related to environmental characteristics as determined from a temperature sensor, humidity sensor, or atmospheric pressure sensor operably coupled to the controller (operating parameters are adjusted based on environmental conditions determined from sensors; abstract and paragraphs 0019-0022, 0026, 0044). 
The same motivation is used as the rejection to claim 1 above.
As to claim 10, Tallada further discloses wherein the color resource includes a color lookup table (modified CLUT, paragraph 0017).
As to claim 11, Tallada further discloses wherein the controller is to receive a signal representative of a process characteristic (paragraph 0015).
As to claim 12, Tallada further discloses a process characteristic sensor to provide the signal representative of the process characteristic (sensor 256; paragraph 0015 and 0025).
As to claim 13, Tallada further discloses wherein each print substance formulation includes a corresponding print substance volume (ink amount; paragraphs 0018-0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675